CaSe 1-18-46224-nh| DOC 3 Filed 10/30/18 Entered 10/30/18 11255256

Rosen, Kantrow & Dillon, PLLC
Proposed Counsel to Debtor in Possession
38 New Street

Huntington, New York 11743

631 423 8527

Avrum J. Rosen

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

x
In re: Chapter ll
BROOKFIT VENTURES LLC, Case No.: 18-
a/k/a BROOK FIT VENTURES LLC,
d/b/a RETRO FITNESS,
Debtor.
x

 

AFFIDAVIT PURSUANT TO LOCAL RULE 1007
STATE OF NEW YORK )
CoUNTY oF NEW YORK § SS';

DAVID RAGOSA, being duly sworn, deposes and states as folloWs:

l. I am the Managing Member of Brookfit Ventures LLC, a/l</a Brook Fit Ventures
LLC, d/b/a Retro Fitness, debtor (“Debtor”) in this Chapter ll case, and as such l have personal
knowledge of the statements contained herein.

2. The Debtor is a North Carolina limited liability company, With its corporate office
located at 1330 Saint Mary’s Street, Suite 300, Raleigh, North Carolina 27605. lts retail store is
located at 203 Berry Street, Brooklyn, NeW York 11249. The Debtor operates as a membership
gym-

3. Debtor filed a voluntary chapter 1 l petition With this Court on or about October 30,
201 8.

4. Debtor’s financial difficulties arose as a result of a combination of factors. On or

about June 27, 2018, the Debtor’s landlord, LNA Realty Holdings LLC commenced a nonpayment

proceeding seeking to obtain a Warrant of eviction forcing the Debtor from its location. The

CaSe 1-18-46224-nh| DOC 3 Filed 10/30/18 Entered 10/30/18 11255256

landlord has alleged that the Debtor is in default in the approximate amount of $231,000. In
addition, the debt owed to the secured creditors has been difficult to manage The Debtor also fell
behind on the payment of its sales tax obligations to New York.

5. The Debtor has been actively marketing its business. Because of the significant
build-out expenses associated with a gym, the Debtor believes that it will be able to find a buyer
that would be interested in buying the gym as an ongoing, turnkey operation The Debtor believes
that its commercial lease has significant value. That, coupled with the Retro Fitness franchise
agreement, have allowed the Debtor to conclude that it should be able to market and sell the
business and make a significant distribution to its creditors.

6. This case was originally commenced under Chapter ll of Title ll of the United
States Bankruptcy Code and no Trustee has been appointed. There has been no pre-petition
creditors’ committee. Annexed hereto as Exhibit “A” is a list of the 20 largest unsecured claims
excluding insiders, including the name, address and the amount of the claim, and an indication of
whether such claims are contingent, unliquidated, disputed or partially secured. Annexed hereto
as Exhibit “B” is a list of the secured creditors.

7. The Debtor’s assets consist of its gym equipment, franchise agreement and
commercial lease. At this time, the Debtor has not yet determined the value of its assets. The
Debtor’s total liabilities at this point are approximately $700,000.

8. There are no stocks, debentures, or other securities of Debtor that are publicly held.
Eddins Investments LLC holds a 20% membership interest in the Debtor. Fitness DJ Brooklyn,
LLC holds a 20% membership interest in the Debtor. Bella and Bianca II, LLC, holds a 20%
membership interest in the Debtor. Greg J. Kinlaw holds a 20% membership interest in the Debtor.

Fili Group LLC holds a 20% membership interest in the Debtor.

CaSe 1-18-46224-nh| DOC 3 Filed 10/30/18 Entered 10/30/18 11255256

9. At the present time, there is no property in the possession of any custodian, public
officer, mortgagee, pledgee, assignee of rents, or secured creditor, or agents of any such entity.

10. The Debtor’s assets are located in Brooklyn, New York. Currently, its books and
records are located at its facility in Brooklyn, New York. The Debtor does not have any assets
outside the territorial limits of the United States.

11. David Ragosa is the Managing Member of the Debtor and has been the primary
responsible party since the formation of the Debtor in or about 2011.

12. The estimated amount of the bi-monthly payroll to employees is approximately
$36,000, inclusive of taxes. In the immediate past, David Ragosa has not received a salary from
the Debtor. As he will be the primary person in charge of the Debtor’s day-to-day operations, he
anticipates that he will receive a salary in the amount of $1,250 on a bi-monthly basis.

13. lt is estimated that the expenses for the 30-day period following the bankruptcy

petition will be approximately $150,000 and that receipts will be approximately $l35,000.

S/David Ragosa
David Ragosa

Managing Member
Sworn to before me this
30th day of October, 2018

RICHARD DELVALLE

Notary Public State ofNew York
No. 02DE6004969

Comm. Exp. 4/20/22

CaSe 1-18-46224-nh| DOC 3 Filed 10/30/18 Entei’ed 10/30/18 11255256

the case:
Debtor name Brookfit Ventures LLC
United States Bankruptcy Court for the: EASTERN D|STR|CT OF NEW i:i Check if this is an

 

YORK

 

Case number (if known): amended filing

 

 

 

Otficial Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Ciaims and
Are Not insiders 12115

 

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 

 

Name of creditor and Name, telephone number Nature 02 cialm _ indicate lf claim Amount of claim

complete mailing address, and ema|l address of (for example. trade is contingent', if the claim is fully unsecuredl fill in only unsecured claim amount. if

including zip code creditor contact `debts. bank ioans, unliquidated, or claim is partially securedI fill in total claim amount and deduction for
professional servicesl disputed value of collateral or setoff to calculate unsecured claim.
and government Totai claim, if Deduction for value Unsecured claim
Comfaclsl partially secured of collateral or setoff

ABC Financial $126,262.80 $0.00 $126,262.80

Revenue Now
8320 Highway 107
Sherwood, AR
72120

Broadcast Music inc Trade debt $1,058.59
10 Music Square
East

Nashville, TN 37203
Con Edison Utility $7,971.62
PO Box 1702
New York, NY
East Coast Air Trade debt $4,049.00
Design

140 16 Keyland Ct
Bohemia. NY11716

 

 

 

 

 

 

Hanover insurance insurance $3,032.94
PO Box 580045 Premium

Charlotte, NC 28258

LNA Realty Alieged Unpaid Contingent $231,188.98
Holdings LLC Rent Unliquidated

1120 Avenue of the Disputed

Americ Subject to

4th Fioor Setoff

New York, NY 10036

MAM Mechanical Trade debt $6,521.60

3811 Ditmars Bivd
Astoria, NY 11105
New York State Sales Tax $70,844.76
Department
WA Harriman
Campus
Aibany, NY
12227-0841
NYB Distributors Trade debt $3,231.47
270 K Duffy Ave
Hicksviile, NY11801

 

 

 

 

 

 

 

 

 

 

 

Oft'icial form 204 Chapter 11 or Chapter 9 Cases: List of Crediiors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2018 Besi Case, LLC -www bestcase com Besl Case Bani<ruptcy

Case 1-18-46224-nh|

Debtor
Name

Brookfit Ventures LLC

Case number (ifknown)

DOC 3 Filed 10/30/18 Entei’ed 10/30/18 11:55256

 

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and emai| address of
creditor contact

Nature of claim

(for examp|e, trade
debts, bank loans,
professional services,

indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

if the claim is fully unsecuredl fill in only unsecured claim amount. if
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claiml if
partially secured

Deductlon for value
of collateral or setoff

Unsecured claim

 

Paramount Paper
8 timber Lane
Marlboro, NJ 07746

Trade debt

$9,000.00

 

Phiiadeiphia
insurance

PO Box 70251
Newark, DE 19716

insurance
Premiums

$2,056.00

 

Prime Service
Group

840 McDonald Ave
Brooklynl NY11218

Trade debt

$1,524.00

 

Rosen & Federico
CPA

135 Crossways Park
Dr

Brooklyn, NY 11218

Professionai Fees

$6,000.00

 

Siegel & Reiner
130 E 59th Street
New York, NY 10022

Legal Services

$11,416.66

 

Source 4

100 Lackawanna
Ave

Parsippany, NJ
07054

Trade debt

$3,552.78

 

Tesco Fire
12305101st Ave
South Richmond
Hill, NY11419

Trade debt

$3,984.01

 

Vayner Media
10 Hudson Yards
New York, NY10001

Trade debt

$1,000.00

 

Verizon
PO Box 25214
Aibany, NY 12212

utility

$929.23

 

Waymark Elevator
10568 Avenue L
Brooklyn, NY 11236

Trade debt

$2,000.00

 

West Star Capitai
LLC

892 Hicksviiie Rd
Massapequa, NY
11758

 

 

 

 

 

$154,665.00

 

$0.00

$154,665.00

 

 

thcia| form 204

Chapter 11 or Chapter 9 Cases; List of Crediiors Who Have the 20 Largest Unsecured claims

Software Copyrighl (c) 1996-2018 Best Case, LLC -www besicase.com

page 2

Best Case Bankruptcy

 

Case 1-18-46224-nh| DOC 3 Filed 10/30/18 Entel’ed 10/30/18 11255256

Fill in this information to identify the case:

Dethr name Brookfit Ventures LLC

 

United States Bankruptcy Court for the: EASTERN D|STR|CT OF NEW YORK

 

Case number (ifknown)

 

[| Check if this is an
amended filing

 

 

Officiai Form 206D

Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?
l:l No. Check this box and submit page 1 of this form to the court with debtor's other schedules Debtor has nothing else to report on this form.
l Yes. Fill in all of the information below.

List Creditors Who Have Secured Claims

Column A

2. List in alphabetical order all creditors who have secured claims. if a creditor has more than one secured

claim, list the creditor separately for each claim.

 

 

 

 

 

Amount of claim

Column B
Value of collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

that supports this
Do not deduct the value claim
of collateral.
2 1 ABC Financial Revenue
` Ngw Describe debto\’s property that is subject to a lien $126,262.80 $0-00
Crediiors Name
8320 Highway 107
Sherwood, AR 72120
Creditoi*s mailing address DeSC|'lbe the lien
UCC
is the creditor an insider or related party?
- No
creditors email address ir known ij Yes
is anyone else liable on this claim?
Date debt was incurred l No
[:l Yes. Fill out Schedule H: Codebtors (Ofncial Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
- No El Contingent
m Yes. Specify each creditor, m Un"quidated
including this creditor and its relative l:l Disputed
priority.
2.2 West Star Capitai LLC DeSCribe debfofs Property that is Subject 10 a lien $154,665.00 $0.00
Creditors Name
892 Hicksviile Rd
Massapequa, NY 11758
Creditors mailing address DeSCl’lbe the lien
UCC
is the creditor an insider or related party?
. No
Creditor's email address, if known m Yes
is anyone else liable on this claim?
Date debt was incurred . N°
l:i Yes. Fill out Schedule H.' Codebtors (Offlcial Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
Off`icial Form 206D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www bestcase.com

Best Case Bankruptcy

Case 1-18-46224-nh| DOC 3 Filed 10/30/18 Entel’ed 10/30/18 11255256

 

 

Deber Brookfit Ventures LLC Case number (ifkn°w)
Name
l No l:l Contingent
l:l Yes. Specify each creditor. n Un"quidated
including this creditor and its relative l:l Disputed
priority.

 

 

3. Totai of the dollar amounts from Part1, Column A, including the amounts from the Addltlonal Page, if any. $280,927_80

m List others to Be Notiried for a Debt Already Lisred in Part1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Exampies of entities that may be listed are collection agencies,
assignees of claims listed abovel and attorneys for secured creditors.

if no others need to notified for the debts listed in Part 1, do not fill out or submit this page. if additional pages are needed, copy this page.

 

 

Name and address On which line ln Part1 did Last 4 digits of
you enter the related creditor? account number for
this entity
Steriing National Bank
21 Scarsdale Road L'n@_£ 4001
Tuckahoe, NY 10707
Ofiicial Form 206D Addltlonal Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase com Best Case Bankruptcy

